TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-07-00053-CV



                                 Jeffrey Roland Boggess, Appellant

                                                    v.

  Estate of Martha Blakely, with Betsy Blakely, the Independent Executor of the Estate of
                                Martha Blakely, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. D-1-FM-04-005498, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                On September 21, 2007, this cause was abated for purposes of settlement

negotiations. The parties to this appeal have filed a joint motion requesting (1) that the abatement

be lifted, (2) that this Court’s records be sealed, and (3) that the cause be remanded to the district

court for entry of further orders effectuating the parties’ settlement agreement. The parties’ motion

to lift the abatement is granted and this appeal is reinstated.

                The parties’ motion for remand to the district court is also granted. Therefore, in

accordance with Texas Rule of Appellate Procedure 42.1(a)(2)(C), this appeal, having been

reinstated, is again abated in order to permit proceedings in the district court to effectuate the parties’

settlement agreement.

                The parties’ motion that we seal this Court’s records—comprised primarily of the

clerk’s record, reporter’s record, and various motions—is denied, without prejudice to the parties’
ability to file a motion in the trial court requesting that records be sealed, and, if such motion is

granted by the trial court, to file a motion to lift the abatement of this appeal, supplement the record

with the trial court’s order sealing the records, and file a new motion to seal the appellate record.




                                               __________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Abated

Filed: July 9, 2008




                                                   2